FILED
                            NOT FOR PUBLICATION                             SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30012

               Plaintiff - Appellee,             D.C. No. 1:93-cr-00043-JDS

  v.
                                                 MEMORANDUM *
WILLIAM LAMBERT, Jr.,
a.k.a. Duta,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       William Lambert, Jr., appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant’s
request for oral argument is denied.
and we affirm.

      Lambert contends that the district court erred under United States v. Grant,

664 F.3d 276 (9th Cir. 2011), when it imposed a term of imprisonment for the

purpose of rehabilitation. The record reflects that the court did not impose a

custodial sentence to promote Lambert’s rehabilitation. Moreover, given

Lambert’s significant breach of trust, reflected by the fact that he violated

conditions of his supervised release within weeks of being released, the sentence is

substantively reasonable. See 18 U.S.C. § 3583(e); United States v. Miqbel, 444
F.3d 1173, 1182 (9th Cir. 2006) (at a revocation sentencing, a district court may

sanction the defendant for his breach of trust).

      AFFIRMED.




                                           2                                     12-30012